Present: Carrico, C.J., Compton, Stephenson, Lacy, Hassell, and
Keenan, JJ., and Whiting, Senior Justice

USAA CASUALTY INSURANCE COMPANY
                                                 OPINION BY
v.   Record No. 950729                 SENIOR JUSTICE HENRY H. WHITING
                                                January 12, 1996
MICHAEL STEVEN HENSLEY, et al.

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Gerald B. Lee, Judge


     In this appeal, we decide whether an insured's family

automobile liability policy provided liability coverage for a

named operator's use of a non-owned automobile.
                                  I.

     In 1989, Vanessa Magdelena Hoang and her husband, John Paul

Hoang, moved from California to Jidda, Saudi Arabia where Mr.

Hoang was employed by Saudi Airlines.      While in Jidda, the Hoangs

lived in a house with their four children.

     No further education was available to the Hoang children in

Saudi Arabia after the ninth grade.      Accordingly, the parents

sent their two oldest children, Paul and George, to live with

Mrs. Hoang's mother, Thaun Tuk Jones, in Centreville, Fairfax

County, Virginia to continue their education.

     George, who was 15 at the time, came to Centreville in the

summer of 1990.   In March 1992, Michelle Jones, Mrs. Hoang's

half-sister, also came to live in the Centreville single family

house with her mother, Paul, George, and two of her mother's

other children.

     George ate, slept, and kept his belongings at his

grandmother's house, and he spent all but one of his vacations

there.   While living in his grandmother's house, George assisted
around the house by running errands, cleaning parts of the house,

mowing the lawn, and cooking.   He worked in the Centreville area

during the summer of 1992, using his grandmother's address for

employment and tax purposes.

     Excluding the 1991-92 school year, when his parents sent him

to a military academy in Front Royal, and a vacation to various

cities in the United States with his parents in 1992, George

lived continuously in his grandmother's house.    He never visited

his parents in Saudi Arabia after he came to Virginia.
     George talked on the telephone frequently and corresponded

infrequently with his parents in Saudi Arabia while he was living

in Virginia.   Mrs. Hoang returned from Saudi Arabia to her

mother's house several times a year for visits of several days

each to oversee her two sons' activities.   She and her husband

continued to support George and pay his educational expenses

while he was in Virginia.

     In July 1992, Mrs. Hoang contacted representatives of USAA

Casualty Insurance Company (USAA) * seeking automobile liability

coverage on a Volvo automobile she had recently purchased in

Virginia, primarily for use by Paul and George.   Based on

information furnished by Mrs. Hoang, USAA listed her on the

policy as the named insured, and listed her, her husband, Paul,
     *
      Although Hensley described USAA as "United States
Automobile Association" in the caption of his "Complaint for
Declaratory Judgment," the parties agree that the policy was
issued by USAA Casualty Insurance Company, a wholly owned
subsidiary of United Services Automobile Association.



                                -2-
and George as the operators of the insured vehicle.

Additionally, Mrs. Hoang advised USAA that the insured vehicle

was to be principally garaged at Mrs. Jones's house and that each

operator had a Virginia driver's license.   Shortly after buying

the Volvo and the USAA insurance, Mrs. Hoang traded the Volvo for

an Oldsmobile automobile, and USAA transferred coverage to the

Oldsmobile.

     In November 1992, Michelle asked George to take her Porsche

automobile (covered by a separate USAA liability policy issued to

Michelle) to a filling station to be refueled.   While driving the

Porsche to the filling station, George collided with a car driven

by Michael Steven Hensley.
     Hensley was injured in the collision and brought a personal

injury action against George.   Hensley also brought this

declaratory judgment action against USAA, Mrs. Hoang, Michelle,

and George to obtain a declaration that the USAA policy on Mrs.

Hoang's Oldsmobile provided additional liability coverage to

George in the personal injury action beyond the coverage provided

by the USAA policy on the Porsche.

     Upon attaining the age of 18 and after the accident, George

registered to vote in Virginia and applied for admission to a

state university, where he was accepted as an in-state student

and charged the reduced tuition rate for Virginia residents.

     After hearing evidence ore tenus and considering the

depositions of additional witnesses, the trial court entered a



                                -3-
declaratory judgment in conformity with Hensley's request.       USAA

appeals.

                                  II.

     We resolve the issue in this appeal by considering the

pertinent language in the USAA policy on the Oldsmobile.

Liability coverage for the operation of a non-owned automobile is

provided to the named insured or "any relative" of the named

insured.   And a "relative" is defined in the policy as "a

relative of the named insured who is a resident of the same

household."   (Emphasis added.)

     USAA argues that, because George was a resident of his

grandmother's household in Centreville, he was not a resident of

the same household as his mother.        Thus, USAA argues that George

was not a relative as defined in the policy.       On the other hand,

the other parties successfully contended in the trial court, and

contend on this appeal, that George qualified as a relative under

the policy definition because he was a resident of his mother's

household in Saudi Arabia.   We agree with USAA.

                                  III.

     We have considered similar policy language in a number of

other cases. In doing so, we said:
          The meaning of "resident" or "residence", a
     prolific source of litigation, depends upon the context
     in which it is used. . . . Here, we must interpret the
     meaning of "resident", when followed by "of the same
     household". The word "household", . . . connotes a
     settled status; a more settled or permanent status is
     indicated by "resident of the same household" than
     would be indicated by "resident of the same house or
     apartment".


                                  -4-
Allstate Ins. Co. v. Patterson, 231 Va. 358, 361, 344 S.E.2d 890,

892 (1986)(quoting State Farm Mut. Auto. Ins. Co. v. Smith, 206
Va. 280, 285, 142 S.E.2d 562, 565-66 (1965)).     Continuing, we

also said:
          Whether the term "household" or "family" is used,
     the term embraces a collection of persons as a single
     group, with one head, living together, a unit of
     permanent and domestic character, under one roof; a
     "collective body of persons living together within one
     curtilage, subsisting in common and directing their
     attention to a common object, the promotion of their
     mutual interests and social happiness".

Patterson, 231 Va. at 362, 344 S.E.2d at 892 (quoting Smith, 206

Va. at 285 n.6, 142 S.E.2d at 565-66 n.6).

     And, as we noted in Patterson, a person's intent is

important in determining whether he qualifies as a resident of a

household.   231 Va. at 363, 344 S.E.2d at 893.   However, since

George was an unemancipated minor at the time of the accident, we

must also consider his parents' intent in this determination.

See Code § 16.1-334 (unemancipated minor cannot establish his own

residence); see also Code § 16.1-333 (parent must consent to
minor's emancipation); Brumfield v. Brumfield, 194 Va. 577, 581-

82, 74 S.E.2d 170, 173-74 (1953) (intent of parent determines

whether minor is emancipated), overruled on other grounds by

Smith v. Kauffman, 212 Va. 181, 183 S.E.2d 190 (1971).     Here,

there is no evidence of an intent on the part of George or his

parents that he would return to Saudi Arabia to rejoin their

household there.   On the contrary, the evidence indicates that




                                -5-
his parents intended that George become a part of his

grandmother's household until they returned from Saudi Arabia.

There is no evidence that George left any of his belongings in

Saudi Arabia, that he maintained a room in his former residence

there, that he ever returned to visit, or that he had anything

more than telephone and mail contact with his parents while they

were in Saudi Arabia.

        After George came to live with his grandmother, his parents

saw him only in Virginia and on their vacation in the summer of

1992.    His parents supplied George with a car titled in Virginia

and registered at his grandmother's address, and they permitted

him to get a Virginia driver's license.    Furthermore, George was

allowed to spend his vacations in Virginia, work there during the

summer, and apply for admission to a Virginia university as a

Virginia resident.    Additionally, George's parents must have

known that George was more than a mere boarder at his

grandmother's house, as evidenced by his activities in

contributing to the common burdens associated with the operation

of a household.
        Even though George testified that his grandmother's house

was not his "home," the extended period of his residence there

with no apparent intention on his or his parents' part for him to

return to his parents' home in Saudi Arabia, as well as his

activities at his grandmother's house, gainsay this conclusion.

Instead, we think this evidence indicates that George was living




                                  -6-
with his relatives in a unit of permanent and domestic character,

subsisting in common, in which each household member, including

George, participated in the promotion of their mutual interests

and social happiness.   See Patterson, 231 Va. at 362, 344 S.E.2d

at 892.   Under these facts and circumstances, we conclude that

reasonable persons could not differ in concluding that, at the

time of the collision, George was a member of his grandmother's

household in Virginia, and was no longer a member of his mother's

household in Saudi Arabia.   Accordingly, we think that the trial

court erred in concluding that Mrs. Hoang's USAA policy on the

Oldsmobile provided additional coverage against George's possible

liability to Hensley.
     Therefore, we will reverse the trial court's judgment and

enter final judgment in this Court declaring that George was not

covered by Mrs. Hoang's USAA policy when he operated his aunt's

Porsche and collided with Hensley.

                                      Reversed and final judgment.




                                -7-